Order entered March 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00106-CV

                    LAFAYETTE NELSON, III, Appellant

                                         V.

             EGYPTIAN MAGIC SKIN CREAM, LLC, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16833

                                     ORDER

      Although appellant requested preparation of the reporter’s record, the court

reporter has provided the Court with written notice that no records were taken.

Accordingly, we order this appeal be submitted without a reporter’s record.

      Appellant shall file his brief on the merits on or before April 20, 2020.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE